Citation Nr: 0312832	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for missing teeth, claimed 
to be the result of in-service trauma.

(The issue of entitlement to a compensable disability rating 
for the scars of shell fragment wounds on the back of the 
left shoulder and neck will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This appeal arose from May 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  In those rating decisions the RO 
granted service connection for shell fragment wound scars, 
which were rated as non-compensably disabling, and denied 
service connection for a dental disorder.  

The Board of Veterans' Appeals (the Board) is undertaking 
additional development on the issue of entitlement to a 
compensable disability rating for shrapnel wound scars 
pursuant to authority granted in 38 C.F.R. § 19.9(a)(2).  
When such development it is completed, the Board will provide 
such notice as may be required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDING OF FACT

Teeth numbered 8 and 9 were lost during service as the result 
of trauma.


CONCLUSION OF LAW

The loss of teeth numbered 8 and 9 was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he had several teeth "knocked out" 
while playing football in service and seeks service 
connection on that basis.

In the interest of clarity, after discussing certain 
preliminary matters the Board will provide relevant law and 
regulations and then analyze the issue on appeal and render a 
decision.
  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The RO informed the veteran of the evidence 
needed to substantiate his claim for service connection for a 
dental disorder in February 2001 by informing him that he was 
required to identify all VA medical facilities from which he 
had received treatment for a dental disorder, so that the RO 
could obtain the records of that treatment on his behalf, and 
to submit medical evidence showing that he had been treated 
for a dental disorder since service.  The RO provided the 
veteran a statement of the case in February 2002, in which 
the RO informed him of the regulatory requirements for 
establishing service connection for a dental disorder, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  

Crucially, following certification of the veteran's appeal to 
the Board, in a December 2002 notice the Board informed him 
of the provisions of the VCAA in terms VA's duty to notify 
him of the evidence required to substantiate his claim, and 
the relative responsibilities of the veteran and VA in 
obtaining the relevant evidence.  The Board informed him of 
the specific evidence required to establish service 
connection for a dental disorder.  The Board instructed him 
to identify any evidence that was relevant to his claim, and 
to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.

The veteran was further informed that upon receipt of that 
information and the signed authorizations, VA would obtain 
the identified evidence.  The Board also informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  A copy of 
the letter was sent to the veteran's representative.  Neither 
the veteran or his representative responded to that notice.

The veteran's representative has been provided copies of his 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  Although the RO did 
not provide the veteran a VA dental examination, the Board 
finds that an examination is not necessary because the 
evidence now of record is sufficient to allow for an informed 
decision in this case.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  It is undisputed that 
certain teeth are missing.  The issue on appeal revolves 
around whether the missing teeth are the result of in-service 
trauma.  This issue is resolved by a review of the veteran's 
service dental records and the veteran's own statements 
concerning what transpired in service.  A dental examination 
would add nothing to the record. 
Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

Service connection - dental disorders

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in November 1995.  Subsequent to the 
initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection could be established.  Because his 
claim has been pending since November 1995, he is entitled to 
the application of the version of the regulations that is 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.

According to the regulations in effect in November 1995, each 
missing or defective tooth and each disease of the investing 
tissue were to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1995).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. 
§§ 3.381, 4.149].  With the amendment the reference in 
38 C.F.R. § 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2002).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
if they are manifested after 180 days of service or are 
secondary to trauma, in accordance with 38 C.F.R. § 17.161 
(2002).

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2002).  For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under 
38 C.F.R. § 17.161, the term "service trauma" does not 
include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97.

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

Analysis

The veteran's service medical records disclose that on 
entering service in July 1948 he was missing teeth numbered 
1, 4, 10, 12, 17, and 30.  From September to December 1948 he 
had a number of teeth filled, but no treatment was provided 
for teeth numbered 8 and 9.  Another examination in May 1949 
showed that in addition to the teeth shown above, he was also 
missing teeth numbered 8 and 9.  No explanation is shown in 
the dental treatment records for the additional missing 
teeth, in that none were extracted and neither tooth numbered 
8 or 9 was shown to be diseased.  The absence of teeth 
numbered 8 and 9, in addition to the other missing teeth, was 
again documented in September 1949 and July 1950.

In his November 1995 claim for service connection for a 
dental disorder, and again in a May 2001 notice of 
disagreement, the veteran reported having had lost multiple 
teeth while playing football in the Marine Corps.  With 
specific reference to the September 1949 dental treatment 
record showing that he was then missing teeth numbered 1, 4, 
8, 9, 10, 12, 17 and 30, he indicated that he was claiming 
service connection for all teeth injured while he was on 
active duty, including service connection for the purpose of 
obtaining outpatient dental treatment.

A review of the veteran's dental treatment records in service 
shows that teeth numbered 8 and 9 were lost between July 
1948, when he entered service, and May 1949.  No explanation 
is documented in the records for these missing teeth, nor are 
they shown to have been diseased or otherwise requiring 
treatment at any time between July 1948 and May 1949.  The 
Board finds that the veteran's explanation for missing teeth 
numbered 8 and 9, namely that they were knocked out while 
playing football, is credible.  Because the Board has 
determined that the veteran lost these two teeth due to in-
service trauma, he is therefore entitled to service 
connection for the loss of teeth numbered 8 and 9 for the 
purpose of eligibility for VA outpatient dental treatment.

The Board notes that the law pertaining to service connection 
for dental disorders that was in effect prior to June 1999 
allowed for the grant of service connection if the dental 
disorder resulted from in-service trauma.  The changes in the 
law that became effective in June 1999 did not alter that 
provision.  Both versions of the regulation are, therefore, 
equally favorable to the veteran, and do not impose any 
limitations on the effective date that may be assigned for 
the grant of service connection.  See VAOPGCPREC 3-00.

With respect to the other teeth referred to by the veteran, 
their absence was documented at the time of his enlistment.  
The statutory presumption of soundness has therefore been 
rebutted by clear and unmistakable evidence that they were 
missing before they entered service.  See 38 U.S.C.A. § 1111.

In summary, for the reasons expressed above, the Board finds 
that service connection is granted for the loss of teeth 
numbered 8 and 9 for the purpose of eligibility for VA 
outpatient dental treatment.


ORDER

Service connection for the loss of teeth numbered 8 and 9 for 
the purpose of eligibility for VA outpatient dental treatment 
is granted.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

